1. Where the relation of carrier and passenger is once established, unless that relation be terminated by the voluntary act of the passenger, or by the carrier under circumstances which would justify such a course, it *Page 875 
continues until the passenger is safely deposited at his point of destination, and until he has left or has had a reasonable time within which to leave the cab of the carrier; and if, during the continuance of this relation, the passenger suffer injury in consequence of the negligent, wrongful, or wanton tort of the carrier's driver, the carrier is liable.
2. The judge properly overruled the demurrer to the petition based on an alleged tort seeking to recover for injuries to person and reputation by reason of the driver of the company's taxicab committing rape on the plaintiff during the continuance of the relation of carrier and passenger.
         DECIDED MARCH 20, 1942. REHEARING DENIED APRIL 3, 1942.
The petition sought damages against the taxicab company for injuries to person and reputation alleged to have been received as a result of the driver of the cab raping the plaintiff during the continuance of the relationship of carrier and passenger by virtue of the contract of carriage. The judge overruled the demurrer to the petition and the defendant excepted.
The liability of common carriers to their passengers is not to be determined by the principles which control in defining their liability to third persons (who are not passengers), because the common carrier of passengers owes to the passenger an additional duty of carrying her safely to the point of her destination in accordance with the contract under which she entered the company's taxicab. Brunswick  Western R. Co. v. Moore,101 Ga. 684, 686 (28 S.E. 1000); Michie's Carriers, 2044, §§ 2574-2576, note and cit. The principles of law which are applicable in litigation growing out of the relationship of principal and agent or master and servant do not fully define the rights, liability and duties of common carriers and their passengers. In this case, if we applied the principles applicable to master and servant or principal and agent in an action by a passenger against the carrier for a tort of its servant committed on the passenger during the continuance of this relation, we would ignore the high degree of care imposed on common carriers in the transportation of persons. Id. If the plaintiff was a passenger in the defendant's taxicab at the time she was raped by the driver of the cab, as alleged in the petition, she would be entitled to recover, for she was entitled, by virtue of her contract of passenger carriage, not only to be protected against the negligent acts *Page 876 
of the company's agent resulting from the omission to perform its duties to its passengers, but she was likewise entitled to be protected against the wanton and wilful act of violence wrongfully committed on her person by the servant of the company during the continuance of the relation instituted by her contract with the company. Brunswick  Western R. Co. v. Moore, supra;McBride v. Ga. Ry.  El. Co., 125 Ga. 515, 518
(54 S.E. 674); Metts v. Louisville  Nashville R. Co., 52 Ga. App. 115,116 (182 S.E. 531); Yellow Cab Co. v. Carmichael,33 Ga. App. 364, 368 (126 S.E. 269); Hames v. Old South LinesInc., 52 Ga. App. 420 (183 S.E. 503); Locke v. Ford,54 Ga. App. 322 (187 S.E. 715); Cole v. Atlanta  West PointR. Co., 102 Ga. 474, 480 (31 S.E. 107); Mason v. Nashvillec. Ry. Co., 135 Ga. 741, 759 (70 S.E. 225); Thompson v.Wright, 109 Ga. 466, 469 (34 S.E. 560). The action here is one ex delicto, and is based on a duty imposed by law in consequence of a contractual relationship between the parties. We therefore think the judge properly overruled the demurrer to the petition.
Judgment affirmed. Gardner, J., concurs.